Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommer (US 3,498,477) in view of Cullom (US 3,783,792).
Interpretative note 1. With respect to claims 1-4 Applicant is respectfully reminded that in a product-by-process, e.g. method of constructing, claim patentability of a product does not depend on its method of production wherein determination of patentability is based on the product itself. MPEP 2113 Consequently, claims 5-8 comprise the product and represent the method of constructing.
	Sommer discloses a lifting system for a floating vessel comprising-
towers 140, 144 constructed on a deck (indicated generally 66, 120) of a floating vessel; 
a traveling cradle beam 124 supporting cranes 160, 170; 
Sommer does not disclose elevator towers, a track above a deck or means for means for moving a traveling cradle beam over at least a portion of tracks.
	Cullom discloses-
elevator towers 13 (FIG. 4) constructed on a deck; 
a traveling cradle beam 16 supporting crane 18 selectively couplable to and decouplable from elevator towers; 
rails 23, e.g. tracks, constructed above a deck; and 
a wheeled carriage 16, e.g. means for moving a traveling cradle beam over at least a portion of tracks. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Sommer to include elevator towers, a track above a deck and means for means for moving the traveling cradle beam over at least a portion of tracks, as taught by Cullom, such that a traveling crane operating at a height above a floor can be brought to a lower level for maintenance.
Claim(s) 2, 3, 4, 6, 7, 10, 11 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of Cullom and further in view of King (US 7,381,022).
Sommer does not disclose movable arms. King discloses tracks 79, 80 (FIG. 14A-D) include movable arms 95, movable arms having an extended position (FIG. 14B) where movable arms can support a traveling cradle beam after a traveling cradle beam is decoupled from elevator towers, movable arms having a retracted position (FIG. 14D) where movable arms allow a traveling cradle beam 58 to move along elevator towers past tracks 108, 81. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Sommer to include movable arms, as taught by King, such that instead of handling one task at a time of previous inventions multiple tasks can not be handled simultaneously.
Claim(s) 14, 15 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of Cullom and further in view of Stiglich (US 3,645,405).
Sommer in view of Cullom disclose columns mounted on a deck of a floating vessel. Stiglich discloses columns 3 mounted to the deck of a floating vessel:
Mounted on starboard hull section 1 are two support columns 3 disposed asymmetrically to two corresponding columns 3 mounted on port hull section 2. Forward bridging member 4 interconnects the forward starboard hull section column 3 with the forward port hull section column 3. Aft bridging member 5 interconnects aft starboard hull section column 3 with aft port hull section column 3. Forward bridge member 4 is rotatably connected to both port and starboard columns 3 as aft bridging member 5 is rotatably connected to both aft port and starboard columns 3. (Column 1, lines 65-75).
In other words, Stiglich’s columns 3 are secured to the deck of the hull sections. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Sommer to include elevator columns secured to a deck of a floating vessel, as taught by Stiglich, thereby providing desirable stability against the effects of off-center loading and wave action while handling containers and the like.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed Oct. 25, 2022 with respect to the drawing objection in  the office action mailed Aug. 17, 2022 have been fully considered and they are persuasive. The drawing objection has been withdrawn. 
Applicant's arguments filed Oct. 25, 2022 with respect to the 35 USC 112 rejection appearing on page 3 of the office action mailed Aug. 17, 2022 have been fully considered but they are not persuasive. Applicant's arguments filed Oct. 25, 2022 with respect to the rejection of claims 1-12 in the office action mailed Aug. 17, 2022 have been fully considered but they are not persuasive. 
35 USC 112
Applicant argues that “The application as filed does not purport that the inventors have invented “a traveling cradle beam selectively couplable to and decouplable from the elevator towers.” 
The examiner accepts this argument as an admission of prior art. 
	Claims 1-12.
	Applicant argues that claims 1-4 are not product-by-process claims.
	The examiner does not agree with Applicants interpretation of the claims. MPEP 2113 defines product-by-process claims thusly:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
MPEP 2173.05(p) adds:
A product-by-process claim, which is a product claim that defines the claimed product in terms of the process by which it is made, is proper. Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 1354, 117 USPQ2d 1733, 1739 (Fed. Cir. 2016); In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); and In re Steppan, 394 F.2d 1013, 156 USPQ 143 (CCPA 1967). A claim to a device, apparatus, manufacture, or composition of matter may contain a reference to the process in which it is intended to be used without being objectionable under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, so long as it is clear that the claim is directed to the product and not the process. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.
	Under the broadest reasonable interpretation standard established in the relevant MPEP sections the claims utilize language that a product is being formed, not used. The preamble of claim 1 states “A method of constructing a lifting system for a floating vessel, comprising”. The claims do not utilize language such as method of practicing or method of using. Consequently, a product-by-process interpretation is appropriate. And, since the determination that a product-by-process determination is valid cited prior need disclose the product per the MPEP sections.
	Applicant argues that the cited prior art does not disclose elevator towers attached on a deck, or tracks constructed above a deck; argues that Collum’s elevator towers 13 do not provide an elevator function.
	The examiner does not agree with Applicants interpretation of the claims or cited prior art. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Sommer discloses towers 140, 144 constructed on a deck (indicated generally 66, 120) of a floating vessel. And, as conceded in the rejection above Sommer’s does not disclose towers with an elevator function. Cullom discloses “vertical columns 13 which support the longitudinally extending parallel I beams or girders 14 on which are mounted the pair of longitudinally extending parallel rails 15 of the railway.” And, columns 13, e.g. towers, provide guiding support via elements 32 moving along towers 13 as traveling beam 16 transitions from a lower level (dotted line in FIG. 4 reproduced below) to an upper level.

    PNG
    media_image1.png
    376
    512
    media_image1.png
    Greyscale

	It is noted that the claims fail to further define “elevator tower”. Consequently, the definition provided by the Cullom reference is sufficient.
	Applicant argues that the combination lacks sufficient motivation because primary reference Sommer’s apparatus will not function as designed.
The examiner does not agree with Applicants interpretation of the claims or cited prior art. Both Sommer and Cullom require a traveling bridge, a crane-beam that moves horizontally. The combination of Sommer in view of Cullom allows a traveling beam to move between two, vertically spaced heights while maintaining its horizontal freedom of movement. In other words, Sommer’s intention to have a horizontally moving beam to access different points in essentially X-Y grid is not only maintained but enhanced.
Applicant argues that the combination of references requires a portion of Sommer’s framework to be rigid which defeats Sommer’s purpose.
The examiner does not agree with Applicants interpretation of the claims or cited prior art. The combination replaces Sommer’s towers with Cullom’s. Consequently, the modification adds the ability of a traveling cradle beam to move between vertically spaced heights without the disassembly.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY W ADAMS/           Primary Examiner, Art Unit 3652